UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

JAMES TYSSELING,

                 Plaintiff,

        -v-                                                    No. 20-CV-10256 (LTS) (SN)

AKC PET CARE LLC, et al.,

                 Defendants.

-------------------------------------------------------x

                                             ORDER OF DISMISSAL

                 On May 11, 2021, Magistrate Judge Netburn issued an Order (docket entry no.

17, the “May 11 Order”), recounting in part the procedural history of this action:

                 On December 4, 2020, Plaintiff filed the Complaint. ECF No. 1. On February
                 1, 2021, waiver of service was filed as to each of the Defendants; as such, the
                 Defendants were required to Answer or otherwise respond to the Complaint
                 no later than March 29, 2021. ECF Nos. 10, 11, 12. On April 12, 2021, the
                 Court endorsed the parties’ Stipulation and Order, providing that the
                 Defendants would answer or otherwise respond to the Complaint no later than
                 May 6, 2021. ECF No. 16. To date, the Defendants have not appeared,
                 answered, or otherwise responded to the Complaint.

(May 11 Order at 1.) “Accordingly,” Judge Netburn directed Plaintiff “to file a letter with the

Court no later than May 14, 2021, indicating whether he intends to move for default or to dismiss

the case[,]” and advised Plaintiff that “[f]ailure to comply with the Court’s order may result in

dismissal for failure to prosecute, pursuant to Rule 41(b).” (Id.)

                 Plaintiff failed to file any letter with the Court by May 14, 2021, and has since

failed to take any steps toward diligent prosecution of this action. Accordingly, this case is

dismissed, without prejudice, for failure to prosecute and failure to comply with a court order,

pursuant to Federal Rule of Civil Procedure 41(b).




TYSSELING - ORD OF DISMISSAL.DOCX                          VERSION JUNE 8, 2021                      1
               The Clerk of Court is respectfully directed to close the case.

       SO ORDERED.

Dated: New York, New York
       June 8, 2021



                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




TYSSELING - ORD OF DISMISSAL.DOCX                VERSION JUNE 8, 2021                            2
